Citation Nr: 1545045	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma and actinic keratoses, as due to sun or herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968, with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A June 2010 rating decision denied service connection for squamous cell carcinoma (skin cancer) of the scalp and forehead, to include as due to herbicide exposure.  A review of the record indicates that the Veteran has been diagnosed with actinic keratoses in addition to squamous cell carcinoma.  See private treatment record dated April 2011.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a skin disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

A Travel Board hearing was conducted in July 2015.  The record was held open for 30 days to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current skin disorder that is related to service, to include sun exposure and presumed herbicide exposure in Vietnam.  He asserts that during his service in Vietnam, he experienced sun burns and peeling.  The Veteran's claim was denied service connection on the basis of exposure to herbicides because "[t]he available scientific and medical evidence does not support the conclusion that the condition at issue is associated with herbicide exposure."  However, during the appeal, the Veteran submitted two statements from his private doctor that suggest a possible relationship between sun exposure and herbicide exposure during the Veteran's service, and the Veteran's claimed skin disorder.  See Dr. J.P. March 2012 and August 2015 letters.  The Veteran has not been afforded a VA examination to determine whether he has a skin disorder that is related to service.  Accordingly, a VA examination for the Veteran is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has also made reference to a 1978 treatment from a private doctor noting melanoma.  See July 2015 Board hearing transcript.  This treatment record is not currently associated with the claims file.  Upon remand, the Veteran should be afforded the opportunity to submit this record.  

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records since August 2011, and associate them with the claims file.

2.  Send a letter to the Veteran asking him to identify any medical facility from which he has received treatment that may possess records relevant to the skin disorder claim, including any from 1978.  Ask him to submit any relevant records that he possesses.  Request any identified treatment records.  Obtain a release from the Veteran as necessary.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's skin disorder.  The entire claims file and prior diagnoses and indications of etiology must be reviewed by the examiner.

The examiner is to identify the Veteran's skin disorders, including whether he has skin cancer and actinic keratoses.

The examiner is also to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's squamous cell carcinoma and any other current skin disorder(s) had its onset in service, or are otherwise related to the Veteran's active service.  In rendering this opinion, the examiner is to specifically consider and address the Veteran's presumed herbicide exposure and contention of sun exposure while in service.  See July 2015 Board hearing transcript.  Please review the March 2012 and August 2015 letters from the Veteran's private doctor, which discuss a possible relationship between herbicide and sun exposure and his skin disorder.  The examiner is to also consider the Veteran's contention that he experienced sun burns and peeling during service.  See April 2011VA Form 9.

The examination report must include a complete rationale for all opinions expressed

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

